UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1372


RYAN ANDERSON,

                    Plaintiff - Appellant,

             v.

JASON W. POLLARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cv-00686-REP)


Submitted: August 5, 2019                                         Decided: August 16, 2019


Before FLOYD, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryan Anderson appeals the district court’s order dismissing his in forma pauperis

complaint as frivolous, vexatious, and for failure to state a claim upon which relief can be

granted. We have reviewed the record and find no reversible error. Accordingly, we deny

the motion to appoint counsel and affirm for the reasons stated by the district court. See

Anderson v. Pollard, No. 3:18-cv-00686-REP (E.D. Va. Mar. 4, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2